In this case the plaintiff in error seeks the reversal of a judgment of the trial court. The record, however, fails to show what, if any, judgment the court rendered upon the verdict of the jury in favor of the defendant in error. The transcript or case-made does not contain a copy of the final order or judgment rendered by the trial court. There appears in the transcript or case-made a statement of the court reporter to the effect that the court rendered judgment in accordance with the verdict of the jury, but this treatment does not constitute a final judgment. The record before us does not show any final judgment was ever rendered in the case or is of record in the trial court.
"A record which fails to contain a copy of the final order or judgment sought to be reversed and in which it is not made to appear that the same is of record in the trial court presents no question to this court for determination and the appeal will be dismissed." Meadors v. Johnson, 27 Okla. 543 112 P. 1121; Courtney v. Moore, 51 Okla. 628 151 P. 1178: Shuck v. Moore.48 Okla. 533, 150 P. 461; In re Garland, 52 Okla. 585,153 P. 153; Negin v. Picher Lumber Co., 77 Okla. 285.
In this state of the record we think the appeal should be dismissed.
By the Court: It is so ordered.